 


114 HR 1375 IH: Child Nicotine Poisoning Prevention Act of 2015
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1375 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Ms. Esty (for herself, Ms. Clark of Massachusetts, Ms. DeLauro, Mr. Deutch, Mr. Honda, Mr. Lowenthal, Ms. Matsui, Ms. Slaughter, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Consumer Product Safety Commission to promulgate a rule to require child safety packaging for liquid nicotine containers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Child Nicotine Poisoning Prevention Act of 2015. 2.Child safety packaging for liquid nicotine containers (a)DefinitionsIn this section: 
(1)CommissionThe term Commission means the Consumer Product Safety Commission. (2)Liquid nicotine containerThe term liquid nicotine container means a consumer product, as defined in section 3(a)(5) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)) notwithstanding subparagraph (B) of such section, that consists of a container that— 
(A)has an opening from which nicotine in a solution or other form is accessible and can flow freely through normal and foreseeable use by a consumer; and (B)is used to hold soluble nicotine in any concentration. 
(3)NicotineThe term nicotine means any form of the chemical nicotine, including any salt or complex, regardless of whether the chemical is naturally or synthetically derived. (4)Special packagingThe term special packaging has the meaning given such term in section 2 of the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1471). 
(b)Required use of special packaging for liquid nicotine containers 
(1)Rulemaking 
(A)In generalNotwithstanding section 3(a)(5)(B) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)(B)) or section 2(f)(2) of the Federal Hazardous Substances Act (15 U.S.C. 1261(f)(2)), not later than 1 year after the date of the enactment of this Act, the Commission shall promulgate a rule requiring special packaging for liquid nicotine containers. (B)AmendmentsThe Commission may promulgate such amendments to the rule promulgated under subparagraph (A) as the Commission considers appropriate. 
(2)Expedited processThe Commission shall promulgate the rules under paragraph (1) in accordance with section 553 of title 5, United States Code. (3)Inapplicability of certain rulemaking requirementsThe following provisions shall not apply to a rulemaking under paragraph (1): 
(A)Sections 7 and 9 of the Consumer Product Safety Act (15 U.S.C. 2056 and 2058). (B)Section 3 of the Federal Hazardous Substances Act (15 U.S.C. 1262). 
(C)Subsections (b) and (c) of section 3 of the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1472). (4)Savings clauseNothing in this section shall be construed to limit or diminish the authority of the Food and Drug Administration to regulate the manufacture, marketing, sale, or distribution of liquid nicotine, liquid nicotine containers, electronic cigarettes, or similar products that contain or dispense liquid nicotine. 
(5)EnforcementA rule promulgated under paragraph (1) shall be treated as a standard applicable to a household substance established under section 3(a) of the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1472(a)).  